In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                          No. 07-18-00127-CR


                                 JUSTIN CLARK CYR, APPELLANT

                                                    V.

                                THE STATE OF TEXAS, APPELLEE

                               On Appeal from the 106th District Court
                                        Gaines County, Texas1
                       Trial Court No. 18-4836, Honorable Jay Gibson, Presiding

                                             May 13, 2019

                                  MEMORANDUM OPINION
                          Before CAMPBELL and PIRTLE and PARKER, JJ.


        Appellant, Justin Clark Cyr, pleaded not guilty to the offense of injury to a child.2

Following a jury trial, appellant was convicted of the offense and sentenced to life

imprisonment and a $10,000 fine.               Appellant timely filed his notice of appeal.           In




        1 Pursuant to the Texas Supreme Court’s docket equalization efforts, this case was transferred to

this Court from the Eleventh Court of Appeals. See TEX. GOV’T CODE ANN. § 73.001 (West 2013).

        2   See TEX. PENAL CODE ANN. § 22.04(a)(1), (2) (West 2019).
presenting this appeal, counsel has filed an Anders3 brief in support of a motion to

withdraw. We grant counsel’s motion and affirm the judgment.


       In support of his motion to withdraw, counsel certifies that he has conducted a

conscientious examination of the record and, in his opinion, the record reflects no

reversible error upon which an appeal can be predicated. Id. at 744; In re Schulman, 252
S.W.3d 403, 406 (Tex. Crim. App. 2008). In compliance with High v. State, 573 S.W.2d
807, 813 (Tex. Crim. App. [Panel Op.] 1978), counsel has discussed why, under the

controlling authorities, there are no reversible errors in the trial court’s judgment. Counsel

notified appellant by letter of his motion to withdraw; provided him a copy of the motion,

Anders brief, and appellate record; and informed him of his right to file a pro se response.

See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014) (specifying appointed

counsel’s obligations on the filing of a motion to withdraw supported by an Anders brief).

By letter, this Court also advised appellant of his right to file a pro se response to counsel’s

Anders brief, and appellant has filed a pro se response. The State did not file a brief.


       By his Anders brief, counsel discusses areas in the record where reversible error

may have occurred but concludes that the appeal is frivolous. We have independently

examined the record to determine whether there are any non-frivolous issues that were

preserved in the trial court which might support this appeal but, like counsel, we have

found no such issues. See Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 102 L. Ed.
2d 300 (1988); In re Schulman, 252 S.W.3d at 409; Gainous v. State, 436 S.W.2d 137,

138 (Tex. Crim. App. 1969). After carefully reviewing the appellate record, counsel’s brief,



       3   See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                                     2
and appellant’s pro se response, we conclude there are no plausible grounds for appellate

review.


        Accordingly, we grant counsel’s motion to withdraw4 and affirm the judgment of the

trial court.


                                                                   Judy C. Parker
                                                                      Justice

Do not publish.




        4 Counsel shall, within five days after the opinion is handed down, send appellant a copy of the

opinion and judgment, along with notification of appellant’s right to file a pro se petition for discretionary
review. See TEX. R. APP. P. 48.4. This duty is an informational one, not a representational one. It is
ministerial in nature, does not involve legal advice, and exists after the court of appeals has granted
counsel’s motion to withdraw. In re Schulman, 252 S.W.3d at 411 n.33.

                                                      3